PER CURIAM.
We affirm the final judgment of conviction and sentence for unlawful possession of cocaine upon a holding that the trial court properly denied the defendant’s motion to suppress the subject cocaine. Contrary to the defendant’s contention, there was no pretextual stop of the defendant shown on this record, and, in any event, such an alleged stop could not taint and render inadmissible at trial the defendant’s *192otherwise voluntary abandonment of the subject cocaine on the public street. See Kehoe v. State, 521 So.2d 1094 (Fla.1988); State v. Bartee, 568 So.2d 523 (Fla. 1st DCA 1990); State v. Oliver, 368 So.2d 1331 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1200 (Fla.1980); Freyre v. State, 362 So.2d 989 (Fla. 3d DCA 1978), cert. denied, 372 So.2d 468 (Fla.), cert. denied, 444 U.S. 857, 100 S.Ct. 118, 62 L.Ed.2d 76 (1979).
Affirmed.